Citation Nr: 1711086	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-04 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating excess of 10 percent for chronic lumbosacral strain prior to July 21, 2016, and in excess of 20 percent from July 21, 2016 onward.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1990 to June 1991 with a prior period of active duty for training from June 1978 to September 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This issue was previously before the Board in May 2014 and April 2016, at which time the claim was remanded in order to associate with the claims file updated VA treatment records and identified private treatment records.  As discussed in detail below, additional development is required.  While the case was in remand status, the RO increased the rating from 10 percent to 20 percent, effective July 21, 2016.  This action created the staged rating as identified on the title page.

The Board notes that in an April 1998 rating, the Veteran was service connected for intermittent polyarthralgias and polymyalgia of hips, elbows, and right knee due to undiagnosed illness.  The Veteran later sought an increased rating for this service-connected condition in a May 2009 claim.  This increase was denied in an August 2009 rating decision.  However, in a September 2009 statement, the Veteran requested that his joints affected by polyarthralgia "each be rated as separated conditions."  The Veteran remarked "[t]hese are each separate joints with separated pain and should be rated as separate conditions."  Nonetheless, it appears the RO construed this as a continuation of the earlier increased rating claim for this service-connected condition, and acknowledged it as such in September 2009 correspondence.  The Board finds this construction of the claim mistaken, and thus is referring this issue to the RO for development and adjudication.

The issue of entitlement to separate ratings for service-connected polyarthralgias has been raised by the record in a September 2009 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Lumbosacral Strain Increased Rating

In Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  The final sentence of section 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

During the pendency of the appeal for the Veteran's lumbosacral strain, he has undergone VA examinations in August 2014 and July 2016.  However, closer inspection of those examinations shows that they do not include all the required testing pursuant to § 4.59 and Correia.  The August 2014 VA examination provided range of motion values, but it is not apparent whether pain during active and passive motion was described, or whether pain on weight-bearing was observed.  Furthermore, the July 2016 VA examination also provided range of motion values, but similarly it is not apparent whether pain during active and passive motion was described, or whether pain on weight-bearing was observed.  As such, a new VA examination is needed.

The Board also notes that the April 2016 Board decision remanded the claim in order to obtain identified VA and private treatment records.  The VA treatment records appear to have been obtained.  The RO, in May 2016 correspondence requested the Veteran to complete the necessary releases for the private treatment records of Dr. Vermaelen of the Marksville Chiropractic Clinic.  To date, those treatment records have not been associated with the claims file.  In light of the remand of this claim for a new VA examination, the RO should again try to obtain these identified private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete and return the required releases for any private treatment records not yet obtained pertaining to his back disability, to include treatment records from Dr. D. Vermaelen of Marksville Chiropractic Clinic.

2.  Thereafter, schedule the Veteran for an appropriate VA examination in connection with his lumbosacral strain to assess its current severity.  The claims file should be reviewed.

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A complete rationale should be provided for any opinion reached.

3.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

